DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-13 and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (CN 200920138363).
With respect to Claim 11, Lin, Figures 1-4, teaches a method for optimal technological integration of a windable material during winding and unwinding (see Figure 1), 
wherein a counterforce required for stabilization of a tension force acting on the windable material is maintained until the windable material has been completely fed to subsequent further processing.  See Last paragraph of translation before the “Claims” section.
With respect to Claim 12, Lin further teaches wherein the counterforce is maintained by a connecting element 100 which is connected to the windable material 10 and to a storage drum 20, is windable, and is comparatively inferior to the windable material, and wherein one end of the connecting element is connected to the storage drum 20 and an opposite end of the connecting element is connected to one end of the windable material 10.  
With respect to Claim 13, Lin further teaches wherein the counterforce is generated by a braking device 50 arranged at an entry of a winding machine 40 after the windable material has 
With respect to Claim 15, Lin, Figures 1-4, teaches a device for optimal technological integration of a windable material during winding and unwinding, comprising: 
a controllable counterforce generator which generates a counterforce counteracting a tension force, by means of which the counterforce counteracting the tension force is maintained until the windable material has been completely fed into a subsequent processing device.  See Last paragraph of translation before the “Claims” section.  
With respect to Claim 16, Lin further teaches wherein a windable connecting element 100 having a maximum length corresponding to a distance between a storage drum 20 and an entry point into a winding machine 40 has a first end detachably connected to the storage drum and a second end connected to a beginning of the windable material.  
With respect to Claim 17, Lin further teaches wherein a braking device 50 comprises at least two pressure assemblies (tractor) which roll on the windable material and generate a braking force counteracting the tension force.  
Allowable Subject Matter
Claim 14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654